Title: From George Washington to Pelatiah Haws, 26 February 1783
From: Washington, George
To: Haws, Pelatiah


                        
                            Sir
                            Head Qurs Newburgh Febry 26th 1783
                        
                        I have been favoured with your Letter of the 14th and in consequence of it have issued a General Order, that
                            whenever a Regiment is ordered for duty on the Lines, the Qur Mr or some Officer in his room, will precede the Regiment one
                            day at least, for the purpose of Providing convenient Quarters, on the route, as well as on the Lines, without incommoding
                            the Inhabitants more than is absolutely necessary—The Qur Master or Officer employed on this business, will apply to the
                            Civil Authority in the vicinity, and the mode pointed out by an Act of this State for billeting Troops, is to be observed
                            on all ordinary occasions, so far as the circumstances of the service will permit. This to be a standing Order.
                        I hope you will not suffer any farther inconveniency on this account in future and notwithstanding your age
                            and infirmity, you may yet live to see the happy return of Peace & many good days. I am Sir with much
                            respect Your Most Obt hume Servt
                    G. Washington